DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 03/22/2021.
2.	The claims 1 and 3 have been amended; claim 4 has been canceled; and claims 8-20 have been withdrawn.
3.	Claims 1-20 are currently pending; claims 1-3 and 5-7 have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed on 08/07/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Remarks
6.	35 U.S.C. § 112:
The amended claims have overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections have been withdrawn.
The amended claims cause more 35 U.S.C. § 112 issues, and the applicant has been advised to check the 35 U.S.C. § 112 section for details.

7.	35 U.S.C. § 101:
The applicant contends that the claims describe using a single biometric authentication for two separate applications on an electronic device, so that claim 1 is not directed to the certain methods of organizing human activities. The examiner respectfully disagrees. The claims recite performing biometric authentication of a user to access applications, identifying a payment account/card, and making a payment transaction. Authenticating a user for  selecting a payment instrument and making a transaction is an abstract idea. This is a process of mitigating the risks of a payment transaction. Therefore, the identified limitations are within the “certain methods of organization human activity” grouping of abstract ideas, which involves a process that deals with fundamental economic principles, practices and/or commercial interactions.
With respect to Step 2A Prong 2, the applicant’s arguments have been fully considered, but are not persuasive. The judicial exception is not integrated into a practical application because the identified additional elements merely serve as tools to perform an abstract idea and/or link the use of the judicial 
With respect to Step 2B, the applicant’s arguments have been fully considered, but are not persuasive. Using biometric information to authenticate a user for two applications only makes the authentication process more user-friendly. The identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP 2106.05(f)). Hence, the claims are not patent eligible.
		
8.	35 U.S.C. § 103:
Lin, the primary reference, discloses a financial application (i.e., Transaction) that users can view and modify account information, make a payment, and view/modify user preferences. Another application, iTunes, is listed as one of the payment categories in the financial application. This indicates that the application iTunes is linked with the financial application, and that the user can log into the financial application and select iTunes as one of the payment categories to make a payment by clicking on the displayed GUI objects (see Figs. 19A-19D and paragraphs [0260]-[0268]). One of ordinary skill in the art knows that an operating system is a software which communicates with the hardware and allows other programs/applications to run. Therefore, the financial application (i.e., Transaction) and the application iTunes of Lin exist above the operating system of the device.
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Clam 1 recites: “the financial application and payment application existing on an upper layer of a payment framework.” First, the definition of a payment framework is unclear. The specification discloses: “For example, if the payment application is launched in operation 603, the payment application may transmit a control message (e.g., an explicit intent or an implicit intent) for requesting the identification information of the installed financial application to an OS (payment framework) of the electronic device 501 and may obtain the identification information of the installed financial application in response to the control message” on paragraph [0166] and “The financial application process 910 and the payment application process 920 may exist on an upper layer of a payment framework 930 (e.g., a payment manager 354 shown in FIG. 3)” on paragraph [0222].  Is the payment framework is an OS (operating system) or another application (i.e., a payment manager)? Second, what is unclear is the manner of the financial application and the payment application existing on an upper layer of a payment framework. Are the financial application and the payment application part of the payment framework, or the applications that exist above the payment framework? For examination purpose, the limitation is interpreted as the financial application and the payment application existing above an operating system.  
	Dependent claims 2-3 and 5-7 are rejected because they depend on the rejected independent claim.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3 and 5-7 are directed to a device. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite authenticating a user to make a payment transaction. Specifically, the claims recite: “launch the financial application; perform biometric authentication of the user, wherein when the biometric authentication authenticates the user, the biometric authentication satisfies both the financial application and the payment application; output account information of the user … on the display when the biometric authentication of the user for the financial application succeeds, wherein the GUI object indicates linkage between the payment application and the financial application and is programmed based on … of the payment application; launch the payment application in response to an input selecting … object; identify a card linked to the account information while lunching the payment application; and transmit, based on the biometric authentication of the user for the financial application succeeding, data of a card linked to the account information,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for authenticating a user, retrieving the payment instrument, and making a payment transaction, which is part of fundamental economic practices and/or commercial interactions. Specifically, this is a process that deals with mitigating a risk and/or sales activities or behaviors. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claim, such as a display, a local wireless communication circuit, a memory, a processor, a graphic user interface, a software development kid, and an external device, merely use a computer as a tool to perform an abstract idea. Specifically, a display, a local wireless communication circuit, a memory, a processor, a graphic user interface, a software development kit and an external device perform the steps or functions of authenticating a user, retrieving a payment instrument/account information, and making a transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a display, a local wireless communication circuit, a memory, a processor, a graphic user interface, a software development kit, and an external device to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of retrieving a payment instrument/account information and making a payment transaction. As discussed above, taking the claim elements separately, a display, a local wireless communication circuit, a memory, a processor, a graphic user interface, a software development kit, and an external device perform the steps or functions of authenticating a user, retrieving a payment instrument/account information, and making a payment transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of making a payment transaction by the retrieved payment instrument. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-3 and 5-7 further describe the abstract idea of authenticating a user to make a payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100078471 A1) in view of Phillips et al. (US 20180032996 A1), and further in view of Harbige et al. (US 20130117573 A1) and Chen (US 20150339767 A1).
Claim 1:
Lin et al. disclose the following:
a.	a display. (See Fig. 3 and paragraph [0100], “[a]s shown in FIG. 3, the device 10 may include the above discussed display 24, the NFC device 46, and the camera 48, as well as a CPU 50, control circuitry 52, a storage device 54, a plurality of communication interfaces 56, a video controller 76, a touch screen interface 78, an I/O controller 80, and a power source 80.”)
b.	a local wireless communication circuit. (Fig. 3; paragraph [0087], “[a]s will be appreciated by those skilled in the art, the enclosure 12 may be formed and/or constructed from any suitable material such as plastic, metal, or a composite material and may allow certain frequencies of electromagnetic radiation to pass through to wireless communication circuitry within the device 10 for facilitation of wireless communications”; and paragraph [0105].)
c.	a memory configured to store a financial application (i.e., Transaction) and [client] application (i.e., iTunes) to perform a payment transaction based on an authentication of a user. (See Fig. 1; Fig. 5A; paragraph [0153], “once the banking provider has verified that the bank account information transmitted by the device 10 represents a valid bank account, the banking provider may confirm the identify of the user using any suitable type of authentication technique”; paragraphs [0253]-[0258]; Figs. 19A-19D; and paragraphs [0260]-[0268], “[n]ext, rather than selecting the graphical button 790 to initiate the payment using the default payment account 554, as described above in FIG. 17A, the payor may select the graphical button 792 in order to select the iTunes.RTM. account described in FIG. 18 as the selected payment method.”)
d.	the financial application and the payment application existing above an operating system. (See Fig. 1; paragraphs [0091]-[0092], “[f]or example, when the transaction icon 34 is selected, the device 10 may open a transaction program and display a transactions menu displaying the various tools, features available in the transaction program”; and paragraphs [0101]-[0102], “[i]n cooperation, these elements may provide the processing capability required to execute an operating system, application programs, the GUI 28, and any other functions provided on the device the device 10”; paragraphs [0253]-[0258]; Figs. 19A-19D; and paragraphs [0260]-[0268]. One of ordinary skill in the art knows that an operating system is a software which communicates with the hardware and allows other programs/applications to run. Therefore, the financial application and the application iTunes are applications existing above the operating system of the device.)
e.	a processor configured to be electrically connected with the display, the local wireless communication circuit, and the memory. (See Fig. 3, and paragraphs [0100]-[0112].)
f.	launch the financial application. (See Fig. 5A.)
g.	perform the authentication of the user/account for the financial application. (See paragraph [0153], “once the banking provider has verified that the bank account information transmitted by the device 10 represents a valid bank account, the banking provider may confirm the identify of the user using any suitable type of authentication technique.”)
h.	output account information of the user and a graphic user interface (GUI) object associated with the account information on the display, where the GUI object indicates linkage between the [client] application (i.e., iTunes) to the financial application. (See Fig. 5A; paragraphs [0136]-[0140], “[a]s illustrated by the screen 120, the presently stored accounts may be organized and displayed in accordance with certain categories. For instance, the account information screen 120 may display a first listing 122 of presently stored credit card accounts, a second listing 124 of presently stored banking accounts, a third listing 126 of presently stored non-cash accounts, as well as additional listings 128 of other accounts, which may include charge cards or loyalty cards associated with a specific vendor or retailer .… The screen 134 may include a plurality of graphical buttons 136, 138, 140, 142, and 144, each of which may represent categories of various types of accounts which may be stored onto the device 10. By way of example, the user may initiate the process of entering and storing a new credit card account by selecting the graphical button 136. This selection may advance the user to the screen 146. It should be understood, however, that if the user may chooses to select any of the other graphical buttons 138, 140, 142, or 144, for the entering of different account types, and that the selection of any of these other graphical buttons will advance the user to a respective appropriate screen”; Figs. 19A-19D; and paragraphs [0260]-[0268], “[n]ext, rather than selecting the graphical button 790 to initiate the payment using the default payment account 554, as described above in FIG. 17A, the payor may select the graphical button 792 in order to select the iTunes.RTM. account described in FIG. 18 as the selected payment method .… As shown in FIG. 19B, the payor the payor may select the graphical button 574 in order to proceed to the screen 828. The screen 828 may display a listing 604 of all iTunes.RTM. accounts presently stored on the payor device 92. Accordingly, the payor may select the desired iTunes.RTM. account 830 for use as a payment account in the present transaction 808.”)
i.	launch the [client] application (i.e., iTunes) in response to an input selecting the GUI object. (Fig. 18; paragraphs [0254]-[0259]; Figs. 19A-19D; and paragraphs [0260]-[0263], “[n]ext, rather than selecting the graphical button 790 to initiate the payment using the default payment account 554, as described above in FIG. 17A, the payor may select the graphical button 792 in order to select the iTunes.RTM. account described in FIG. 18 as the selected payment method .… As discussed above, the screen 566 may display a plurality of graphical buttons 570, 572, 574, 576, and 578, each corresponding to a payment category which may be selected by the payor. As shown in FIG. 19B, the payor may select the graphical button 574 in order to proceed to the screen 828. The screen 828 may display a listing 604 of all iTunes.RTM. accounts presently stored on the payor device 92.” )
j.	identify an card/account linked to the account information while lunching the [client] application. (See Figs. 19B-19C; paragraphs [0260]-[0262], “[u]pon selection of the graphical button 854, the process of transmitting the transaction information 816 which, as discussed above, may include information pertaining to the selected payment account 830 as well as the selected crediting account 852, may be transmitted to the iTunes.RTM. server 818 for processing of the payment initiated by the payer in FIGS. 19A and 19B .… As discussed above, the screen 566 may display a plurality of graphical buttons 570, 572, 574, 576, and 578, each corresponding to a payment category which may be selected by the payor. As shown in FIG. 19B, the payor may select the graphical button 574 in order to proceed to the screen 828. The screen 828 may display a listing 604 of all iTunes.RTM. accounts presently stored on the payor device 92”;  paragraph [0265], “[a]s will be understood, the requested payment amount may in terms of ‘credits’ stored in the payor's iTunes.RTM. account 830. As shown in the screen 674 of FIG. 19C, the crediting account may initially be selected as the default crediting account 216. Here, rather than selecting the graphical button 686 to credit the payment to the default crediting account 216, the payee may select the graphical button 688 in order to select an alternate crediting account”; and paragraph [0268].)
k.	transmit, based on the authorization of the user [payment],  data of the card/account linked to the account information to an external device using the [client] application via the local wireless communication circuit. (Fig. 14H-14I; paragraphs [0222]-[0225]; Fig. 18; paragraphs [0254]-[0259]; Figs. 19B-19D; and paragraphs [0267]-[0268], “[u]pon selection of the graphical button 854, the process of transmitting the transaction information 816 which, as discussed above, may include information pertaining to the selected payment account 830 as well as the selected crediting account 852, may be transmitted to the iTunes.RTM. server 818 for processing of the payment initiated by the payer in FIGS. 19A and 19B.”)
Lin et al. do not explicitly disclose the following:
a payment application;
performing the biometric authentication of the user, wherein when the biometric authentication authenticates the user, the biometric authentication satisfies both the financial application and the payment application;
outputting account information when the biometric authentication of the user for the financial application succeeds;
the GUI object is programed based on a software development kit of the payment application; and
transmitting data of the card based on the biometric authentication of the user for the financial application succeeding.
However, Phillips et al. disclose the following:
a.	a financial application (i.e., wallet application) interacts with payment applications (i.e., payment apps). (See Fig. 3; paragraphs [0030]-[0032], “[i]n some embodiments, the wallet app and/or payment account data may be stored in a secure element [SE--not shown apart from block 311, 312 or block 308], which may be provided in some embodiments of the payment-enabled mobile device 202 to provide enhanced security for the payment apps 312 and/or sensitive data associated therewith. The SE, if present, may be conventional in its hardware aspects”; and paragraphs [0059]-[0060], “[s]tep 506 may occur once the selected payment app 312 has been opened. At 506, the wallet app 311 transmits transaction data, such as transaction detail data, to the authentication server 206.”)
b.	 performing a biometric authentication of the user; outputting account information when the biometric authentication of the user for the financial application succeeds; and transmitting data of the card based on the biometric authentication of the user for the financial application succeeding. (See paragraph [0038], “[a]lso shown in FIG. 3 is a biometric sensor 316, which may be one of the components of the payment-enabled mobile device 202. The biometric sensor 316 may be, for example, a fingerprint sensor, and may operate to assist in verifying the user of the device in connection with payment transactions”; paragraph [0059], “[i] some embodiments, access to the payment account may require a user authentication process, involving for example a biometric measure, e.g., the user presents his/her fingertip to a fingerprint sensor on the mobile device 202 and the user's fingerprint is verified”; and paragraphs [0060]-[0064].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al., to incorporate with the teachings of Phillips et al., and to authenticate the user by the biometric information and integrate the financial application with the payment application, so that the user can access the payment apps by the financial application to make a payment.
Harbige et al. disclose performing the biometric authentication of the user, wherein when the biometric authentication authenticates the user, the biometric authentication satisfies both the financial application and the payment application. (See Fig. 1; paragraph [0016], “[i]n this example of the invention, the payment applet 104 is an EMV-based payment application. The wallet application 102 manages user interaction with the payment applet 104”; Fig. 3; paragraphs [0022]-[0030], “[t]he wallet application 102 then presents a screen prompting the user to enter their PIN [step 304]. The PIN entry application 106 is then invoked, and the payment application public key 107 is passed to it by the wallet application 102, along with the cryptographic challenge [step 305].…When the payment applet 104 receives the PIN verification request from the wallet application 102, it first attempts to extract the trusted hardware module public key 110 from the supplied public key certificate 112 using its own copy of the issuer public key 113 (step 310). If this is successful, the payment applet 104 can be sure that the verification request comes from a trusted source.… An advantage of at least some of the above-described embodiments is that the device ensures that a PIN entered at the request of a valid application cannot be intercepted in a useable form outside of that application. A further advantage is that it prevents a PIN obtained by other means being used to authorise transactions. These two mechanisms together effectively prevent unauthorised use of the payment application, and thus open the door to allowing EMV technology to be used to authorise mobile commerce transactions”; and paragraph [0032], “[i]n the afore-mentioned embodiments, the mechanism by which a PIN is entered has not been described in detail. However, it will be appreciated by the skilled person that a PIN may be entered through any repeatable procedure, such as alphanumeric pad entry, swipe card, gesture based entry or biometric entry.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al. and Phillips et al., to incorporate with the teachings of Harbige et al., and to authenticate the user by the biometric authentication for accessing both the financial application and the payment application, so that the authentication effectively prevents unauthorized use of the payment application, and thus open the door to allow EMV technology to be used to authorize mobile commerce transactions.
Furthermore, Chen discloses wherein an interface is programed based on a software development kit of the payment application within another application. (See paragraph [0012], “[a] merchant may utilize the development kit to receive a payment application, including an account establishment application interface. The merchant may implement the development kit in a merchant application so that the merchant may utilize the account establishment application interface within the merchant application.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al., Phillips et al., and Harbige et al., to incorporate with the teachings of Chen, and to program GUI object based on the SDK of the payment application, so that an entity may utilize the account establishment application interface within the entity application.
Claim 1 recites “wherein the GUI object … is programed based on a software development kid of the payment application.” This describes characteristics of the GUI object, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 2:
Lin et al. in view of Phillips et al., Harbige et al., and Chen disclose the limitations shown above.
Lin et al. further disclose an authentication module configured to perform the authentication. (See paragraph [0116].)
Phillips et al. disclose performing the biometric authentication. (Fig. 3; paragraph [0038]; and paragraph [0059].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al., to incorporate with the teachings of Phillips et al., and to authenticate the user by the biometric information, so that the application can be accessed by verifying the user’s biometric data.

Claim 3:
Lin et al. in view of Phillips et al., Harbige et al., and Chen disclose the limitations shown above.
Lin et al. further disclose that the authentication module performs the authentication using at least one of an iris authentication or a fingerprint authentication. (See paragraphs [0116]-paragraph [0117].)
Phillips et al. disclose performing the biometric authentication by using a fingerprint authentication. (Fig. 3; paragraph [0038]; and paragraph [0059].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al., to incorporate with the teachings of Phillips et al., and to authenticate the user by the biometric information, so that the application can be accessed by verifying the user’s biometric data.

Claim 6:
Lin et al. in view of Phillips et al., Harbige et al., and Chen disclose the limitations shown above.
Phillips et al. further disclose wherein the data of the card comprises at least one of a primary account number (PAN), a token, a one-time token (OTT), or a cryptogram that replaces at least part of the PAN. (See paragraph [0064].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al., to incorporate with the teachings of Phillips et al., and to include a primary account or a token as part of card data, so that the payment transaction can be performed  based on the card data.
Claim 6 recites: “wherein the data of the card comprises at least one of a primary account number (PAN), a token, a one-time token (OTT), or a cryptogram that replaces at least part of the PAN.” This describes characteristics of the data of the card, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 7:
Lin et al. in view of Phillips et al., Harbige et al., and Chen disclose the limitations shown above.
Lin et al. further disclose a wireless communication circuit on the external device. (See Fig. 3 and paragraph [0124].)
Phillips et al. further disclose a point-of-sale device or an automatic teller’s machine, including a local wireless communication circuit.  (See paragraphs [0036]- [0037].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin et al., to incorporate with the teachings of Phillips et al., and to transmit the card data to a POS by wireless communication, so as to make the device more convenient and more flexible.

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over over Lin et al. (US 20100078471 A1) in view of Phillips et al. (US 20180032996 A1), and further in view of Harbige et al. (US 20130117573 A1),  Chen (US 20150339767 A1), and Flurscheim et al. (US 20160140545 A1).
Claim 5:
Lin et al. in view of Phillips et al., Harbige et al., and Chen disclose the limitations shown above.
Lin et al. disclose a near field communication (NFC) module. (See Fig. 3, paragraph [0100], and paragraph [0111].)
None of Lin et al., Phillips et al., Harbige et al., and Chen discloses wherein the local wireless communication circuit comprises a magnetic secure transmission or magnetic stripe transmission (MST) module.
However, Flurscheim et al. disclose wherein the local wireless communication circuit comprises a magnetic secure transmission or magnetic stripe transmission (MST) module. (See Fig. 6 and paragraph [0164].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin et al., Phillips et al., Harbige et al., and Chen, to incorporate with the teachings of Flurscheim et al., and to include a magnetic stripe transmission (MST) module, so that malware and malicious codes could be prevented from transmitting track data to a skimming device by implementing MST driver and denying access to the inductive coil of communication device.

Conclusion
16.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Aubin et al. (US 20130041812 A1) disclose a banking application and a payment application on the user device.

17.	The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685